(twitch ﬁtattg Qtnurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

June 27, 2003

Before
Hon. JOHN L. COFFEY, Circuit Judge
Hon. DANIEL A. MANION, Circuit Judge

H011. ANN CLAIRE WILLIAMS, Circuit Judge

No. 01-1066
LAWRENCE GREGORY—BEY, Appeal from the United States
Petitioner—Appellant, District Court for the Southern
District of Indiana, Indianapolis
V. Division.
CRAIG A. HANKS, No. 94 C 903
Respondent-Appellee.
David F. Hamilton,
Judge.
0 R D E R

The slip opinion issued in the above-entitled cause on June 13, 2003, is
amended as follows:

On page 4, 4th line of footnote 1, replace “Post at 9.” with
“Post at 36.”

On page 5, 10th line of footnote 3, replace “Post at 6.”
with “Post at 33.”

On page 6, 2nd line of footnote 6, replace “Post at 9.” with
“Post at 36-37.”

On page 18, 4th line of footnote 14, replace “Post at 3.”
with “Post at 30.”

No. 01-1066

On page 18, 13th line of footnote 14, replace “post at 4,”
with “post at 31,”.

On page 19, 4th line of footnote 15, replace “Post at 3-4.”
with “Post at 30-32.”

On page 19, 10th line of footnote 15, replace “post at 3,
11.3,” with “post at 30, 11.2,”.

On page 21, 2nd line of footnote 16, replace “Post at 6.”
with “Post at 33.”

On page 24, let line of footnote 17 (...continued), replace
“See post at 7 ,” with “See post at 34,”.

Page 2